Dodge, J.
The trial court held that the surveyor’s method -of ascertaining the width on their west lines of the several lots was erroneous, in that he apportioned the shortage of •six feet only^ among the three lots south of Oar street (lots 11, 12, and 13), whereas he should have apportioned that shortage throughout the whole line from Oeape street to Mrs. Luscher’s land, which (Oar street being substantially the width of a lot) would have divided the shortage by six, instead of by three, whence it would result that only one foot, instead of two, should be taken off each lot; and hence the court concluded that the'point marked by the surveyor for the northwest corner of lot 13 was one foot too far north. We need not discuss the legal correctness of the court’s view as to the apportionment of this shortage, since, assuming it to be correct, his conclusion is erroneous. His logic is correct up to the point that such apportionment justifies a deduction of only one foot from each lot, which would entitle each to forty-nine feet; but that is true with reference to the plaintiff’s lot 13 as well as to any of the others, and the court’s conclusion leaves the plaintiff but forty-seven feet, instead of forty-nine. The slightest reflection, or, in lieu thereof, an experiment upon a diagram giving to each of the lots in the entire plat forty-nine feet on the west line, will show that such apportionment would locate plaintiff’s northwest Gorner one foot further north than the surveyor had located it. In no other way could he be given the forty-*128nine feet to which he would be entitled, for the Luscher fence is an impregnable obstacle to extending his property further south. This being so, of course the fence, instead of being on the true line between plaintiff and defendant, was one foot within the plaintiff’s premises, and defendant was guilty of trespass in. entering thereon and removing the fence.
Some suggestion is made by the court that lot 14, which on the plat has perhaps eight or ten feet of west line, is also entitled to be preserved in its outlines, and to have a westerly line accorded to it, diminished by its due proportion of the shortage. If that be so, clearly all of the lines of the lots would be crowded some eight feet still further north. In brief, any theory of apportionment of the shortage in the west line of the lots fronting on Evaline street results in justifying a location for plaintiffs northwest corner at least •as far north as where he built his fence, and the tearing up. of the same was a trespass. That fact being undisputed, and the jury having found all of the other necessary facts, judgment should have been rendered for the plaintiff for the. amount of the compensatory damages found. Defendant’s, good faith in believing his lot invaded by the fence is not impugned, and he should not suffer punitory damages.
By the Court. — Judgment is reversed, and cause remanded with directions to enter judgment in favor of the plaintiff for the amount of compensatory damages found by the verdict.